
	
		II
		110th CONGRESS
		2d Session
		S. 2909
		IN THE SENATE OF THE UNITED STATES
		
			April 24, 2008
			Mrs. Boxer (for herself
			 and Mrs. Feinstein) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the National Trails System Act to provide for
		  the study of the Western States Trail.
	
	
		1.Short titleThis Act may be cited as the
			 Western States Trail Study Act of
			 2008.
		2.Western States Trail
			 StudySection 5(c) of the
			 National Trails System Act (16 U.S.C. 1244(c)) is amended—
			(1)by redesignating paragraphs (42) and (41)
			 as paragraphs (41) and (42), respectively; and
			(2)by adding at the end the following:
				
					(44)Western States
				TrailThe Western States Trail, a trail of approximately 100
				miles from Squaw Valley to Auburn, California (including the Tevis Cup
				Loop)—
						(A)as displayed on
				the maps maintained in the office of the American River District Ranger, Tahoe
				National Forest;
						(B)as described in
				the journal of Professor William Brewer for August 30, 1863; and
						(C)along which are
				conducted—
							(i)the Western
				States Trail Ride; and
							(ii)the Western
				States Endurance
				Run.
							.
			
